Citation Nr: 1758304	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.

3. Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board most recently remanded this appeal for additional development in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination to evaluate the severity of his left knee disability in March 2014.  Since the examination, however, the Court clarified that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59 (2017).  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  As a result, and where applicable, VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The March 2014 VA examination report does not comply with Correia, because it satisfies some but not all of the noted requirements.  The Veteran must be afforded a new VA knee examination that complies with Correia and includes all of the necessary information as set forth in § 4.59.

With respect to the claim of service connection for a right knee disorder, the Veteran asserts that his diagnosed mild to moderate degenerative arthritis of the right knee was caused by an acute in-service injury or, alternatively, is aggravated by his left knee disability.  See July 2014 and July 2017 Appellate Briefs.  In the March 2015 remand directives, the Board requested that a new examiner provide medical opinions addressing service connection for the right knee. The opinion that was provided in February 2016 was cursory and failed to adequately address the secondary service connection contention.  Most notably, in addressing the question of aggravation, the examiner merely noted that the Veteran's service connected chondromalacia of the left knee was different from the arthritis of the right knee.  A new medical opinion should be obtained.

Turning to the claim for a compensable rating for pseudofolliculitis barbae, a March 2014 VA examination report indicated that the Veteran's sole symptom was nodular lesions in the beard area, and that he did not undergo dermatological treatment or use prescription medication.  Subsequent thereto, in a January 2015 VA treatment record, a dermatologist diagnosed pruritus with possible urticaria and prescribed multiple medications, including one oral and three topical medications.  See October 2016 CAPRI Records.  Such suggest a worsening of the symptoms since his last examination.  The Veteran should be afforded a new VA examination to evaluate the current severity of his skin disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

On remand, relevant treatment records should be associated with the Veteran's file.  A March 2017 Statement of the Case indicates the existence of VA treatment records from March 2014.  The file does not contain VA treatment records from this period.  These records should be obtained and associated with the Veteran's file. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records, including treatment records from March 2014.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, to evaluate the current severity of his skin disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

The VA examiner must describe all pertinent findings in detail, specifically noting all areas of involvement, and whether or not there is associated facial scarring (and if so, whether the scars are unstable or painful). 

The examiner should also note the presence or absence of each of the following eight characteristics of disfigurement: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

The examiner must also specifically identify all parts of the body affected, and provide estimates of the percentage of the entire body and exposed areas affected. The examiner should also indicate whether the PFB has required systemic therapy (and if so, its duration and frequency).

3.  Schedule the Veteran for a VA examination, by an appropriate medical specialist, to evaluate the nature and severity of his knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  All findings must be fully reported.

With respect to the left knee, the report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.  In doing so, the clinician must:

a. Address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

b. Testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

c. If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

d. Findings of the opposite (right) knee must also be included, unless the examiner states that the right knee is damaged (abnormal).

With respect to the right knee, the examiner should address the following:

e. Is it at least as likely as not that the Veteran's right knee disorder had its onset in service or is otherwise etiologically related to his active service?  

f. Is it at least as likely as not that the Veteran's right knee disorder was caused by his service-connected left knee disability?

g.  Is it at least as likely as not that the Veteran's right knee disorder was aggravated (worsened) by his service-connected left knee disability?  The examiner should indicate whether the Veteran has an altered gait due to his right knee chondromalacia and whether or not it has aggravated his left knee arthritis.

The examiner should consider the March 1987 note in the Veteran's service treatment records indicating an injury to the right knee, the July 1987 entry noting chondromalacia patella in the right knee, the article about osteoarthritis submitted in July 2014, and an October 2015 private treatment record showing surgical treatment for a right knee medial meniscus tear submitted in July 2017.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

